Citation Nr: 0405637	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  02-20 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) educational assistance benefits under Chapter 30 
Title 38, United States Code, of the Veterans Educational 
Assistance Program.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran-appellant had honorable active military service 
from July 7, 1993 to December 11, 1995, and he had a period 
of service from December 11, 1995 to November 23, 1997, from 
which he was discharged under honorable conditions (general 
discharge).

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an administrative decision of the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).

The RO determined that the appellant was not eligible for VA 
educational assistance benefits under Chapter 30 Title 38, 
United States Code, of the Veterans Educational Assistance 
Program.  The case is now ready for appellate review.  

On September 8, 2003, the veteran appeared before the 
undersigned at a Travel Board hearing conducted at the RO.  
The transcript of that hearing has been associated with the 
claims file, and the case is ready for appellate review.   


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to VA educational assistance benefits has been 
obtained, and VA has satisfied the duty to notify the 
appellant of the law and regulations applicable to that claim 
and the evidence necessary to substantiate the claim.

2.  On July 7, 1993, the veteran enlisted into service for a 
3 year obligation.  

3.  The veteran had an honorable period of active service 
from July 7, 1993 to December  11, 1995.  He was separated 
for the convenience of the government and immediately 
reenlisted.  

4.  The veteran had a second period of service from December 
11, 1995 to November 23, 1997, from which he was discharged 
under honorable conditions (general discharge).  


CONCLUSION OF LAW

The appellant's claim of basic service eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, lacks legal merit and entitlement under 
the law.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. 
§ 21.7042(a) (2003); See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2003).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  

The United States Court of Appeals for the Federal Circuit 
(CAFC) has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002);  Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  

However, the VA regulations promulgated to implement the Act 
provide for the retroactive effect of the regulations, except 
as specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Whereas VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2003), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The appellant's request for VA Education Benefits was 
received in March 2001.  In his request, he described the 
benefits sought and the basis for his claim.  There is no 
issue as to the form or instructions for applying for the 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.159(b)(2) (2003).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (CAVC) has held that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The case arose from the appellant's claim for VA education 
benefits.  The threshold issue which must be addressed is 
whether the appellant meets the basic requirements for 
eligibility to such VA benefits.  The record includes the 
veteran's own application for benefits and administrative 
data obtained by the RO pertaining to the veteran's service 
dates.  

The March 2003 administrative decision and the May 2003 
statement of the case together listed the evidence 
considered, the legal criteria for evaluating the claim, an 
analysis of the facts as applied to the applicable law, 
regulations and criteria, and informed the appellant of the 
information and evidence necessary to substantiate the claim.  

VA has satisfied the duty to tell the appellant what 
information and evidence was needed to substantiate the claim 
and what evidence he must provide and what VA will obtain or 
request on his behalf.  

The appellant was advised of the legal criteria pertinent to 
the issue, and there is no factual dispute as to which 
development of the evidence would be pertinent.  He submitted 
his contentions and has not identified any evidence that 
would support the claim.

As there is no need to develop evidence, there is nothing of 
which to notify the appellant.  Rigidly following the demands 
of Quartuccio in this case merely exalts form over substance 
and serves no purpose beneficial to the veteran.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The 
record as a whole shows that VA has informed the appellant of 
the requirements of the law regarding his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. § 
3.159(c)(1-3) (2002).  As noted above, the record contains 
the evidence regarding the appellant's service including the 
dates of such service.  There is no reasonable possibility 
further assistance might substantiate the claim.  See 
38 U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) 
(2003).

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  No current medical examination or opinion is 
required in this case, which does not turn on questions 
relating to the veteran's basic eligibility.  There is no 
outstanding duty to obtain medical opinion in support of the 
appellant's claim for VA to discharge.

On appellate review, there are no areas in which further 
development is needed.  There would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. At 546; Sabonis v. Brown, 6 Vet. 
App. at 430.  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial consideration 
under VCAA, poses no harm or prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.


Basic Eligibility for VA Educational Assistance Benefits

The appellant seeks payment of VA educational assistance 
benefits under the Montgomery GI Bill (MGIB), Chapter 30, 
Title 38, United States Code.  The veteran notes that he has 
been deemed ineligible for VA educational assistance benefits 
under the MGIB based upon the fact that he was given a 
general discharge from service instead of the honorable 
discharge that would qualify him for such benefits.  He has 
argued in writing and at his September 2003 hearing before 
the Board that the RO is in error for denying him educational 
benefits because he had completed his first enlistment with 
an honorable discharge prior to entering into the second 
enlistment period that resulted in his general discharge.  He 
stated that even though he had reenlisted prior to the end of 
his initial 3 year enlistment period, his DD Form 214 states 
that he had "completed his first full term of service."  



He argues that the language in his DD Form 214 should be 
dispositive regarding his eligibility for VA educational 
benefits.  The veteran states that at the time of his 
ultimate discharge, he discussed the matter with his 
appointed lawyers who assured him that his full VA benefits 
would be available to him.  He asserts that he fulfilled his 
part of the enlistment contract during his first period of 
service, including making the required monetary contributions 
for educational benefits.  He states that he should not be 
punished for re-enlisting, and demands that the Government 
fulfill its obligation to him.  

The veteran's DD Form 214, Report of Separation from Active 
Duty, indicates that he entered active duty on July 7, 1993 
and was separated from service on November 23, 1997.  It 
indicates that he was discharged under Honorable conditions 
(General).  It also indicates that the veteran had completed 
a first full term of service and had immediately reenlisted 
for the period from December 11, 1995 to November 23, 1997.  

There is of record a DD Form 256A showing that the veteran 
was honorably discharged from the United States Army on 
December 11, 1995.  

The veteran testified at his September 2003 hearing before 
the Board that his initial enlistment into the service was 
for a three year period.  He stated that he re-enlisted as 
soon as the opportunity arose for him to do so.  He argued 
that he should not have been penalized for re-enlisting 
simply because his separation from his first period of 
service was for the convenience of the Government.  

The veteran has corroborated the accuracy of his service 
dates and the fact that his initial enlistment was for a 
three year period.  He has not alleged, either by statements 
or on his applications for educational assistance benefits, 
that he has had periods of active duty service in addition to 
those within the July 1993 to November 1997 time period 
reflected on DD Form 214.

The veteran applied for VA educational assistance benefits 
under the Montgomery GI Bill (MGIB), Chapter 30, Title 38, 
United States Code.  It is incumbent upon the Board, 
therefore, to analyze whether the veteran meets the 
eligibility requirements for this educational assistance 
program.  

The legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are very specific and 
involve a determination of whether an individual has 
sufficient qualifying active duty service.  The service 
eligibility requirements for Chapter 30 educational 
assistance specify that, after June 30, 1985, an individual 
must either serve for at least three years of continuous 
active duty in the Armed Forces, in the event that the 
individual's initial obligated period of active duty is for 
at least three years, or have served at least two years of 
continuous active duty in the case of an individual whose 
initial period of active duty is less than three years, or 
must have been discharged following a shorter period of 
active service under one of several sets of prescribed 
circumstances.  38 U.S.C.A. § 3011; 38 C.F.R. § 21.7042.

These special circumstances require that an individual who 
does not have sufficient qualifying active duty service be 
discharged or released from active duty (1) for a service-
connected disability; (2) for a medical condition preexisting 
service and determined not to be service connected; (3) for 
hardship; (4) for the convenience of the Government in the 
case of an individual who completed not less than 20 months 
of continuous active duty, if the initial obligated period of 
active duty of the individual is less than three years, or in 
the case of an individual who completed not less than 30 
months of continuous active duty if the initial obligated 
period of active service of the individual was at least three 
years; (5) involuntarily for the convenience of the 
Government as a result of a reduction in force; or (6) for a 
physical or mental disorder not characterized as a disability 
and not the result of the veteran's own willful misconduct 
but interfering with his/her performance of duty, as 
determined by the Secretary of each military department in 
accordance with regulations prescribed by the Secretary of 
Defense.  38 U.S.C.A. § 3011; 38 C.F.R. § 21.7042.

The governing legal criteria, as pertinent to this particular 
case, specify that in order to be eligible to receive 
educational benefits pursuant to Chapter 30, an individual, 
after June 30, 1985, must first become a member of the Armed 
Forces, serve at least three years of continuous active duty 
in the Forces, and must be discharged with an "honorable" 
discharge.  38 U.S.C.A. § 3011(a) (West 2002); 38 C.F.R. § 
21.7042 (a) (2003).  

In pertinent part, an individual who does not meet the 
requirements of paragraph (a) (2) of 38 C.F.R. § 21.7042 [the 
requirement that one serve at least three years of continuous 
active duty] is eligible for basic educational assistance 
when he or she is discharged from active duty for the 
convenience of the government after completing 30 continuous 
months of active duty if his or her initial obligated period 
of active duty is at least three years.  38 C.F.R. § 21.7042 
(a) (5).  

The record reflects that the veteran enlisted to serve on 
active duty for an initial obligated period of three years on 
July 7, 1993, and served until December 11, 1995, at which 
point he was considered released for the convenience of the 
government.  As of that date, he had served on active duty 
for 29 months and 5 days.  He was issued an honorable 
discharge, and reenlisted the same day.  According to a 
Certificate of Release or Discharge from Active Duty (DD Form 
214), he was given a general discharge, under honorable 
conditions, on November 23, 1997.  The narrative reason for 
discharge was: "Misconduct."

Initially, the Board observes that the character of the 
veteran's discharge as less than Honorable from his second 
period of active service that ended in November 1997 would 
not satisfy the basic eligibility requirement for Chapter 30 
benefits.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042 (a).  
The veteran does not dispute this finding.  

The Board observes further, as reflected above, that the 
veteran was honorably discharged for the convenience of the 
government on December 11, 1995, after having served for less 
than 30 months of his three year initial obligated period of 
active duty.  



Based on this service, the veteran did not meet the basic 
eligibility requirements for Chapter 30 benefits, including 
the alternative requirements for service less than the three 
year initial obligation.  38 C.F.R. § 21.7042 (a).  

Of course, had he completed 30 months of the initial 3 year 
obligation, he would have met the eligibility requirements 
under the "convenience of the government" exception noted 
above.  Unfortunately, he did not.  

The veteran argues that he was advised by his lawyers during 
service that his initial honorable period of active duty 
would qualify him for his full VA benefits.  He further 
argues that the characterization on his DD Form 214 that he 
completed his first "full term of service" should be 
dispositive regarding his eligibility for Chapter 30 
educational benefits since it specified that he completed a 
"full term."  

The Board has carefully considered all of the contentions 
advanced by the appellant in this case.  The legal criteria 
governing eligibility for educational assistance benefits 
under Chapter 30, Title 38, United States Code are, however, 
quite specific.  

The Board is not free to deviate from the law as passed by 
the Congress.  Neither advice given to the veteran by counsel 
during his period of service nor notations on the veteran's 
DD Form 214, can serve to modify existing legal criteria.  

Unfortunately, there is simply no legal basis to find the 
veteran eligible for educational assistance benefits under 
the MGIB, Chapter 30, Title 38, United States Code.  

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



ORDER

Basic eligibility for VA educational assistance benefits 
under Chapter 30, Title 38, United States Code, is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



